UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

____________________________
                            )
CORNELL D.M. JUDGE CORNISH, )
                            )
     Plaintiff,             )
                            )
     v.                     )   Civil Action No. 07-1719 (RWR)
                            )
JON DUDAS, et al.,          )
                            )
     Defendants.            )
____________________________)


                          MEMORANDUM ORDER

     Plaintiff Cornell Cornish moves for reconsideration of the

June 4, 2010 memorandum opinion and order granting summary

judgment to the defendants on the plaintiff’s reinstatement and

Rehabilitation Act claims, dismissing all of the plaintiff’s

remaining claims, and denying him leave to file a second amended

complaint.   Cornish reargues his constitutional and reinstatement

claims and contends that the court made clearly erroneous

findings of fact.   Because Cornish’s assignments of error have no

basis in the record, and because he presents no new law, new

evidence, or proof of injustice warranting reconsideration, the

motion will be denied.

     The facts of this case are reported in Cornish v. Dudas, 715

F. Supp. 2d 56, 58-60 (D.D.C. 2010).   Briefly, the U.S. Patent

and Trademark Office (“USPTO”) construed Cornish’s letter of

intent to cease practice as a request for removal from the patent
                                - 2 -

register.   Id. at 59.   The Office invited Cornish to correct its

interpretation, waited five months for a response, and, having

received none, removed Cornish’s name.     Id.   Nine years later,

Cornish requested reinstatement.    Id.   The Office denied the

request for failure to present sufficient evidence “of his

ability to render patent applicants valuable service” or, in the

alternative, to pass the patent examination.     Id. at 59-60.

Cornish challenged the denial as arbitrary and capricious and

asserted various constitutional claims.1    The defendants, in

turn, moved for summary judgment.

     The motion as to Cornish’s reinstatement claim was granted

because Cornish had failed to exhaust his administrative

remedies, id. at 61-64, and Cornish’s constitutional claims under

the First, Fourth, and Fourteenth Amendments were dismissed.      Id.

at 67-68.   Cornish moves for reconsideration of these rulings,

arguing that certain findings of fact and legal conclusions were

error.    (Pl.’s Mot. for Reconsideration (“Pl.’s Mot.”) at 8, 12,

21-23.)   For example, Cornish denies having failed to exhaust his



     1
          The motion for reconsideration offers no argument or
authority for disturbing the court’s rulings on Cornish’s claims
under the Rehabilitation Act, the Fourth Amendment to the United
States Constitution, or Tafas v. Dudas, 541 F. Supp. 2d 805 (E.D.
Va. 2008). Neither does the motion challenge the portions of the
order dismissing Cornish’s employment discrimination claims and
denying him leave to file a second amended complaint. Cornish’s
motion to stay these proceedings and to consolidate this matter
with Cornish v. Dudas, Civ. No. 09-797, will be denied as the
plaintiff presents no legal basis for the relief he seeks.
                                - 3 -

administrative remedies on his reinstatement claim, having been

removed from Maryland’s attorney register as a result of a

grievance, and having been denied reinstatement after requesting

it.    (Pl.’s Mot. at 12, 21-22.)   He also challenges the statement

that his removal from the patent register was voluntary.    (Id. at

21.)   The defendants oppose the motion and argue merely that

reconsideration should be denied for Cornish’s failure to discuss

four claims, and to characterize accurately the relevant law and

facts applicable to three others.    (See, e.g., Defs.’ Opp. at 2,

4, 11.)   The plaintiff filed no reply.

       To prevail, Cornish bears the burden of identifying “an

intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent

manifest injustice.”   Goodman v. Blount, No. 10-5410, 2011 WL

2618214, at *1 (D.C. Cir. June 21, 2011) (citing Firestone v.

Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996)).     However,

“[m]otions for reconsideration are disfavored[.]”    Wright v.

F.B.I., 598 F. Supp. 2d 76, 77 (D.D.C. 2009) (internal quotation

marks and citation omitted).   “The granting of such a motion is

. . . an unusual measure, occurring in extraordinary

circumstances.”   Kittner v. Gates, Civil Action No. 09-1245 (GK),

2011 WL 1791233, at *1 (D.D.C. May 11, 2011).    Accordingly, the

movant must not “relitigate old matters, or raise arguments or

present evidence that could have been raised prior to the entry
                                 - 4 -

of judgment.”   Jung v. Assoc. of Am. Med. Colls., 226 F.R.D. 7, 8

(D.D.C. 2005) (internal quotation marks and citation omitted).

     The “errors” Cornish cites are all findings supported by the

record.    (Pl.’s Mot. at 21-23.)   See Cornish, 715 F. Supp. 2d at

59, 62.    The findings are not newly available evidence; as

evidence, they are merely newly advanced.     Even if Cornish’s

allegations to the contrary constituted newly discovered

evidence, none is “so central to the litigation” as to warrant

reconsideration.   Taitz v. Obama, 754 F. Supp. 2d 57, 59 (D.D.C.

2010).    Further, Cornish’s motion merely repeats arguments raised

and rejected in the June 4, 2010 memorandum opinion and order.

(See, e.g., Pl.’s Mot. at 11.)      His continued failure to plead or

cite to a final agency decision on his reinstatement claim

ordinarily bars review here.   Cornish, 715 F. Supp. 2d at 61-62.

He has presented no new law or newly discovered evidence showing

that the material facts of the denial of his reinstatement are in

dispute.   See id. at 63.   Neither does Cornish present any

persuasive argument that denying his reinstatement denies him the

freedom to speak under the First Amendment.     It simply

justifiably prevents him from holding himself out as a registered

patent attorney.   (See, e.g., Pl.’s Mot. at 1-2.)     See

also Cornish, 715 F. Supp. 2d at 67.      He has identified no

intervening change of controlling law, new evidence, manifest

injustice, or clear legal errors warranting reconsideration of
                                - 5 -

the ruling.    Finally, Cornish, who sued federal officials in

their official capacities, offers no authority for the

proposition that the Fourteenth Amendment, applicable to state

action, is an appropriate vehicle for his claims.   (See Def.’s

Opp. at 11.)   No intervening law or new evidence demonstrates

“facts that, if proven, would demonstrate that he did not have a

meaningful opportunity to be heard.”    Cornish, 756 F. Supp. 2d at

67, 68.   In sum, the plaintiff’s arguments either “lack

sufficient support, ha[ve] already been considered and rejected

by the Court, or raise[] arguments that could have and should

have been made previously.”   Owen-Williams v. BB & T Inv.

Services, Inc., Civil Action No. 06-948 (CKK), 2011 WL 2783783,

at *4 (D.D.C. July 18, 2011).   None provides a legal basis for

granting reconsideration.    Accordingly, it is hereby

     ORDERED that the plaintiff's motion [97] for reconsideration

be, and hereby is, DENIED.

     SIGNED this 27th day of September, 2011.



                                         /s/
                                 RICHARD W. ROBERTS
                                 United States District Judge